In a support proceeding pursuant to Family Court Act article 4, Michael Tissiera appeals from so much of an order of the Family Court, Dutchess County (Bernhard, J.), dated January 7, 1991, as directed him to pay $500 in child support arrears within 60 days, and "have his account current”, or be sentenced to 60 days imprisonment for contempt.
Ordered that the appeal is dismissed, without costs or disbursements.
On December 4, 1990, Michael Tissiera stipulated, in the presence of counsel and in open court, that he had willfully disobeyed the Family Court’s order of support, that he had the ability to make the ordered payments, and that if he did not pay $500 within 60 days, plus $35 per week, he would be subject to a 60 day term of imprisonment. The court set forth the terms of that stipulation in an order dated January 7, 1991, from which Mr. Tissiera now appeals. No appeal lies from an order entered by consent upon the stipulation of the appealing party (see, Tongue v Tongue, 61 NY2d 809; Matter of Gerald H., 158 AD2d 599; Katz v Katz, 68 AD2d 536; Matter of Araujo v Araujo, 38 AD2d 537). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.